

116 HR 5526 IH: Territorial Representation in the Senate Act
U.S. House of Representatives
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5526IN THE HOUSE OF REPRESENTATIVESDecember 19, 2019Mr. San Nicolas (for himself, Ms. Norton, and Mr. Sablan) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide for a nonvoting delegate to the Senate to represent American Samoa, the Commonwealth of
			 the Northern Mariana Islands, Guam, Puerto Rico, and the Virgin Islands of
			 the United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the Territorial Representation in the Senate Act. 2.Delegate to Senate from each TerritoryEach Territory shall be represented in the United States Congress by a Delegate to the United States Senate. The Delegate shall be a nonvoting Delegate in the Senate, elected as provided in this Act.
		3.Election of delegate
 (a)Electors and time of electionThe Delegate for a Territory shall be elected— (1)by the people qualified to vote for the popularly elected officials of the Territory;
 (2)at the first Federal general election occurring at least one year after the date of the enactment of this Act and at each Federal general election every 6 years thereafter; and
 (3)at a special election, if required due to a mid-term permanent vacancy. (b)Manner of election (1)In generalThe Delegate shall be elected at large and by a plurality of the votes cast for the office of Delegate.
 (2)Effect of establishment of primary electionsNotwithstanding paragraph (1), if the Government of the Territory, acting pursuant to legislation enacted in accordance with the Constitution of the Territory, provides for primary elections for the election of the Delegate, the Delegate shall be elected by a majority of the votes cast in any general election for the office of Delegate for which such primary elections were held.
 (c)VacancyIn case of a permanent vacancy in the office of Delegate, the office of Delegate shall remain vacant until a successor is elected and qualified.
 (d)Commencement of termThe term of the Delegate shall commence on the 3d day of January following the date of the election.
 4.Qualifications for office of delegateTo be eligible for the office of Delegate a candidate shall— (1)be at least 30 years of age on the date of the election;
 (2)have been a citizen of the United States for at least 9 years prior to the date of the election; (3)be a resident and domiciliary of the Territory prior to the date of the election for a period to be determined by the Government of the Territory;
 (4)be qualified to vote in the Territory on the date of the election; and (5)not be, on the date of the election, a candidate for any other office.
 5.Determination of election procedureActing pursuant to legislation enacted in accordance with the Constitution of the Territory, the Government of the Territory may determine—
 (1)the order of names on the ballot for election of Delegate; (2)the method by which a special election to fill a permanent vacancy in the office of Delegate shall be conducted;
 (3)the method by which ties between candidates for the office of Delegate shall be resolved; and (4)all other matters of local application pertaining to the election and the office of Delegate not otherwise expressly provided for in this Act.
 6.Compensation, privileges, and immunitiesUntil the Rules of the Senate are amended to provide otherwise, the Delegate from the Territory shall receive the same compensation, allowances, and benefits as a Member of the Senate, and shall be entitled to whatever privileges and immunities are, or hereinafter may be, granted to any other member of the Senate, except that a Delegate shall be nonvoting on final Senate votes.
 7.DefinitionFor purposes of this Act, the term Territory means, individually, American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, Puerto Rico, and the Virgin Islands of the United States.
		